Citation Nr: 1629680	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-44 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for scalp incisional scar. 

2.   Entitlement to an effective date earlier than July 26, 2014, for the grant of service connection for right lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than July 26, 2014, for the grant of service connection for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than August 10, 2014, for the award of a 30 percent rating for service-connected pseudofolliculitis barbae.

5.  Entitlement to an effective date earlier than July 26, 2014, for the award of a 20 percent rating for service-connected left shoulder strain.

6.  Entitlement to an effective date earlier than July 26, 2014, for the award of a 10 percent rating for service-connected cervical strain with tenosynovitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for status post scalp incision, rated noncompensable effective April 8, 2009.  The Veteran filed a timely notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in August 2010.  The Veteran then filed a substantive appeal in October 2010.  In his substantive appeal, the Veteran requested a Board hearing.

In an August 2015 rating decision, the RO assigned a 10 percent rating for the Veteran's disability effective April 8, 2009.

In March 2016 correspondence, the Veteran's representative indicated that the Veteran wished to cancel his request for a Board hearing, and he wanted to withdraw his appeal pertaining to an increase rating for scalp incisional scar.  As such, this issue will be formally dismissed below.

This appeal is processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

As noted, the increased rating claim is dismissed below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In March 2016 correspondence, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to an initial increased rating for scalp incisional scar.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial increased rating for scalp incisional scar by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). 

In March 2016 correspondence, the Veteran withdrew the issue of entitlement to an initial increased rating for scalp incisional scar.  There remain no allegations of errors of fact or law for appellate consideration pertaining to this issue. Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.





ORDER

The appeal of the issue of entitlement to an initial compensable rating for scalp incisional scar is dismissed.


REMAND

With regard to the earlier effective date claims listed on the title page, the Board notes that, following the June 2015 rating decision, the Veteran filed a NOD with the AOJ's decision with regards to the effective dates assigned.  No SOC addressing these matters has been issued.  Therefore, these claims must be remanded so the AOJ can provide a SOC addressing the issues and afford the Veteran the opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SOC regarding the effective dates assigned for the grant of service connection for bilateral lower extremity radiculopathy; the award of a 30 percent rating for pseudofolliculitis barbae; the award of a 20 percent rating for left shoulder strain; and the award of a 10 percent rating for cervical strain. 

Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review as appropriate.




The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


